Citation Nr: 1508373	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  08-33 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for psychophysiologic gastrointestinal reaction with scarring of duodenal bulb and gastroesophageal reflux disease (GERD) (hereinafter "gastrointestinal disabilities").

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse; Veteran's friend


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied an increased disability rating in excess of 30 percent for the gastrointestinal disabilities and denied a TDIU.

In July 2010, the Veteran testified at a personal hearing at a VA RO in Roanoke, Virginia (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2010, the Board (1) denied service connection for depression; 
(2) denied an increased disability rating in excess of 30 percent for psychophysiologic gastrointestinal reaction with scarring of duodenal bulb and GERD; and (3) remanded the issues of an increased disability rating in excess of 40 percent for the service-connected bilateral hearing loss and entitlement to a TDIU for further development.  The Veteran appealed the Board's denial of a disability rating in excess of 30 percent for the gastrointestinal disabilities to the United States Court of Appeals for Veterans Claims (Court).  

In October 2011, the Court partially vacated the Board's November 2010 decision pursuant to a Joint Motion for Partial Remand.  The Veteran explicitly abandoned the appeal with regard to the issue of service connection for depression.  The parties for the Joint Motion for Partial Remand requested that the Court vacate the Board's decision on the basis of agreement that the Board had provided inadequate reasons or bases because it failed to discuss whether the Veteran was entitled to an increased rating for the gastrointestinal disabilities based on rating by analogy to the Diagnostic Codes applicable to ulcers (38 C.F.R. § 4.114, Diagnostic Codes 7304 to 7306 (2014)). 

In November 2013, the Board denied an increased rating in excess of 40 percent for the service-connected bilateral hearing loss and remanded the issue of entitlement to a TDIU for further development.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Rating for Gastrointestinal Disabilities

In a December 2014 written statement, the representative contended that the Veteran's gastrointestinal disabilities had worsened since the most recent VA examination and from what was reflected in the other evidence record.  The Veteran reported symptoms of throwing up when bending over or exercising, taking multiple medications on a daily basis, and internal bleeding.  Review of the record indicates that the last VA examination was conducted in February 2008.  Based on these contentions of worsening symptoms, the Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).      

(Formerly Remanded) Entitlement to a TDIU

In November 2013, the Board, in pertinent part, remanded entitlement to a TDIU for further evidentiary development.  Based on review of the claims file, it does not appear that all the development directed by the Board in the November 2013 remand has been conducted.  As such, the Board finds that an additional remand is required for the AOJ to comply with the November 2013 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to assist in determining the current severity of the service-connected psychophysiologic gastrointestinal reaction with scarring of duodenal bulb and GERD.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  The VA examiner should note any incapacitating episodes associated with the gastrointestinal disabilities and comment on the level of impairment of health caused by the Veteran's symptomatology.    

The examiner should also offer an opinion regarding the occupational impairment caused by the service-connected disabilities, both individually and considered together.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  

2.  Then, readjudicate the appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




